Title: Thomas Jefferson to John Adams, 7 Feb. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              Feb. 7. 1786
            
          

          I am honored with yours of Jan. 19. mine of Jan. 12. had not I
            suppose at that time got to your hands as the receipt of it is unacknoleged. I shall be
            anxious till I receive your answer to it.
          I was perfectly satisfied, before I received your letter, that your
              opinion had been misrepresented or misunderstood or
            misrepresented in the case of the Chevalier de Mezieres. your letter however will enable
            me to say so with authority. it is proper it should be known that you had not given the
            opinion imputed to you, tho’ as to the main question it is become useless, Monsieur de
            Reyneval having assured me that what I had written on that subject had perfectly
            satisfied the Ct. de Vergennes & himself that this
            case could never come under the treaty. to evince still further the impropriety of
            taking up subjects gravely on such imperfect information as this court had, I have this
            moment received a copy of an act of the Georgia assembly placing the subjects of France
            as to real estates on the footing of natural citizens & expressly recognizing
            the treaty. would you think any thing could be added after this to put this question
            still further out of doors? a gentleman of Georgia assures me General Oglethorpe did not
            own a foot of land in the state—I do not know whether there has been any American
            determination on the question whether American citizens & British subjects born
            before the revolution can be aliens to one another? I know there is an opinion of Ld Coke’s in Calvin’s case that if England & Scotland
            should in a course of descent pass to separate kings, those born under the same
            sovereign during the union would remain natural subjects & not aliens. common
            sense urges strong considerations against this. e. g. natural subjects owe allegiance.
            but we owe none.—aliens are the subjects of a foreign power we are subjects
            of a foreign power.—the king by the treaty acknoleges our independance; how then can we
            remain natural subjects.—the king’s power is by the constitution competent to the making
            peace, war & treaties. he had therefore authority to relinquish our allegiance
            by treaty.—but if an act of parliament had been necessary, the parliament passed an act
            to confirm the treaty. &c &c. so that it appears to me that in this
            question fictions of law alone are opposed to sound sense.
          I am in hopes Congress will send a minister to Lisbon. I know no
            country with which we are likely to cultivate a more useful commerce. I have pressed
            this in my private letters.
          It is difficult to learn any thing certain here about the French
            & English treaty. yet, in general, little is expected to be done between them. I
            am glad to hear that the Delegates of Virginia had made the vote relative to English
            commerce, tho they afterwards repealed it. I hope they will come to again. when my last
            letters came away they were engaged in passing the revisal of their laws, with some
            small alterations. the bearer of this, mr[expansion sign] Lyons, is a sensible worthy
            young physician, son of one of our Judges, and on his return to Virginia, remember me
            with affection to mrs[expansion sign] & miss Adams, Colos. Smith & Humphreys and be assured of the esteem with which I am Dr. Sir / Your friend & servant

          
            
              Th:Jefferson
            
          
        